Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered April 11, 1997, convicting defendant, after a jury trial, of attempted robbery in the first and second degrees, and sentencing him to concurrent terms of 4 to 12 years and 2 to 6 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Lerner, JJ.